 1                                 UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 Victor Joe Potter,                                     Case No.: 2:19-cv-01875-JAD-VCF

 4              Petitioner
         v.                                                Order Screening Amended Petition and
 5                                                          Directing Service on the Respondents
         Brian Williams,
 6
                Respondent
 7

 8             This is a federal habeas proceeding in which petitioner challenges his Nevada state

 9 conviction for theft of scrap metal. In a previous order, the court screened petitioner’s initial

10 habeas petition under by Rule 4 of the Rules Governing Habeas Corpus Cases Under Section

11 2254. 1 Finding that the petition was plagued with problems, the court directed petitioner to file

12 an amended habeas petition to correct the defects. 2 Petitioner complied with that order by filing

13 an amended petition on January 8, 2020. 3 The court now finds that the amended petition meets

14 threshold pleading standards and orders the petition served upon the respondents for response.

15             IT IS THEREFORE ORDERED that the Clerk of Court is directed to:

16                •   FILE and ELECTRONICALLY SERVE the amended petition (ECF No. 8) on

17                    the respondents; and

18                •   ADD Aaron D. Ford, Nevada Attorney General, as counsel for respondents.

19             IT IS FURTHER ORDERED that respondents must answer or otherwise respond to

20 the petition by April 20, 2020. Petitioner will have 60 days from service of the answer to

21

22   1
         ECF No. 5.
23   2
         Id.
     3
         ECF No. 8.
 1 file and serve his reply (if respondents answer) or a response to a motion to dismiss (if they

 2 file a motion to dismiss instead of an answer). If respondents file a motion to dismiss,

 3 respondents will have 30 days after service of petitioner’s response to the motion to dismiss to

 4 file a reply.

 5         IT IS FURTHER ORDERED that any additional state-court record exhibits filed in this

 6 case by either party must be filed with a separate index of exhibits identifying the exhibits by

 7 number. The CM/ECF attachments that are filed must be identified by the number or numbers of

 8 the exhibits in the attachment. The hard copy of any additional state-court record exhibits for

 9 this case must be forwarded to the staff attorneys in Reno.

10         Dated: February 18, 2020

11                                                           _________________________________
                                                             U.S. District Judge Jennifer A. Dorsey
12

13

14

15

16

17

18

19

20

21

22

23



                                                    2
